Title: To George Washington from James Wilkinson, 7 November 1780
From: Wilkinson, James
To: Washington, George


                        
                            Sir
                            Perackeness , Nov. 7th 1780
                        
                        I have the honor to inclose your Excellency an exact report of the Clothing in my Possession & in the
                            Hands of the Agent Clothiers, to whom I have wrote intreating their exertions to push forward the several Articles in
                            their Hands to New Burgh, & I have directed them to represent the exigency to their respective executive Powers
                            & require the Transport necessary for the occasion—Genl Heath has promised me to Interest himself to get on the
                            Clothing in the Hands of Otis & Henly—As it is probable every Continental purchase which can be made in
                            Philadelphia as well as the articles now on Hand there will go to the Southward we must not calculate on any assistance from that Quarter—I have not been able to obtain any information from either of the Sub.
                            Clothiers, but the Massachusetts & New Hampshire and at my request Major Genl Heath has been placed to direct them
                            to cease further Issues until the general distribution is directed, before which time I flatter myself
                            I shall be able, with the pointed representations of Genl St Clair & Wayne, to induce the Legislature of
                            Pensylvania to adapt immediate Measures for supplying their Line—When your Excellency orders the general distribution to
                            commence, I beg that it may directed on Acct of the year 81, which will answer the
                                valueable purposes of method & regularity and enable me to settle & close the
                            Accts of my department for the present Year. And I have the honor to be with the highest  your
                            Excellencys Obliged, Obedient and most Hble Servant

                        
                            J. Wilkinson Clo. General 
                        
                    